Pakdee, J.
• The defendant is a joint stock corporation organized for the manufacture of hardware, having its location in the town of New Britain. In January, 1873, one Middleton, a boy fourteen years of age, was severely injured in its factory, his arm having been caught in a machine at which he was working. He was immediately taken for medical aid to the office of the plaintiff, who is a practising physician in that town. The plaintiff rendered professional services to Middleton, and charged the same from day to day, as rendered, to the defendant: and this suit is instituted to recover payment therefor.
The plaintiff introduced evidence to prove, and claimed that he had proved, that Mr. Tuck, the general business *559manager of the defendant corporation, agreed that it should pay the plaintiff for his-services.
The defendant offered evidence to prove, and claimed that it had proved, that Tuck had no authority to make such an agreement as the plaintiff claimed that he did make, even if the injury to Middleton resulted from its negligence; also, that the injury was not caused by any negligence on its part.
The plaintiff did not claim, or offer evidence to prove, that the injury was the result of the defendant’s negligence; nor did he claim or offer evidence to prove that Tuck had any authority to pledge the defendant’s credit for the payment of the plaintiff’s bill; resting upon the legal inference to be di'awn from the fact that he was the defendant’s business manager.
Upon this record there remained a question of fact as to the extent of Mr. Tuck’s authority to bind the corporation by his agreement that it should pay the plaintiff for medical services to Middleton, which should have, been submitted to the jury; for, the name given in the motion to the office held by Tuck, to wit, general agent or general business manager, does not furnish a fixed legal standard by which his powers can be measured; it does not put any definite limitations upon them; he did not hold an office known to the law with-duties prescribed with such certainty as that the court can assume judicial knowledge of them; nor does the reasonableness of his belief that the defendant was liable for negligence furnish the true test by which his powers are to be determined. He was a servant of the defendant, appointed by its directors. The extent of his power to bind the corporation depends in part upon its by-laws, if any such- there be, touching his office; in part upon the language of the vote of the directors appointing him, if any such appears of record; in part upon their knowledge and approval of, or the acquiescence of the corporation in, acts performed by him; and in part upon usages which may be shown to exist, controlling the matter.
Nor is there any rule of law by which the question as to his power to bind the corporation by his agreement in this *560case, is made to turn upon the magnitude or the insignificance of the sum involved; no principle can be made to rest upon such an unstable foundation. We think there is an error in this part of the charge which may have misled the jury.
A new trial should be granted.
In this opinion the other judges concurred.